Citation Nr: 1002877	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel






INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


FINDINGS OF FACT

1.  Service connection for arthritis was denied in an 
unappealed rating decision dated in December 1989.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim.

3.  Rheumatoid arthritis originated during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for rheumatoid 
arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

2.  Rheumatoid arthritis was incurred in active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided sufficient notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to establish his entitlement to service connection 
for rheumatoid arthritis.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 20098) or 38 C.F.R. § 3.159 (2009).

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis

Entitlement to service connection for arthritis was denied in 
an unappealed rating decision dated in December 1989 based on 
the absence of any evidence of the disability in service.  
The subsequently received evidence includes statements from 
the private physicians indicating that a left ear cyst noted 
in service treatment records was probably a rheumatoid nodule 
instead.  This evidence is clearly new and material.  
Accordingly, reopening of the claim is in order. 

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that service connection is warranted for 
rheumatoid arthritis because it originated in service.  He 
argues that a left ear cyst noted in service treatment 
records was actually a rheumatoid nodule.  Pertinent service 
treatment records reflect that he had a knot in his left ear 
in May 1973 which was assessed as a sore cyst.  He was also 
seen on multiple occasions for pseudofolliculitis barbae and 
given a chit for no shaving.  

VA examination in 1989 revealed arthritis of multiple joints 
and also showed pseudofolliculitis.  

A December 2004 report from J.M., M.D., reflects treatment 
for rheumatoid arthritis with Gold injections, and notes the 
physician's opinion that a nodule in the Veteran's left ear 
present during service was probably a rheumatoid nodule.  

VA general examination conducted by physician with a 
contracted agency in June 2005 yielded a diagnosis of cyst in 
the ear resolved.  The examiner reported that he could not 
resolve the matter of whether this was related to rheumatoid 
arthritis without resort to speculation.  

The Veteran has submitted two statements from A.O., Ph.D., 
M.D., dated in February and June 2006 supporting the 
Veteran's claim.  Dr. A.O. explained that she reviewed the 
Veteran's medical records and noted the May 1973 treatment 
for and description of the lump on the left ear at that time.  
She explained that it was not uncommon for rheumatoid nodules 
to appear anywhere and the Veteran had such nodules on his 
elbows and fingers.  The rheumatoid nodules could appear, 
increase in size and then disappear.  She stated that 
rheumatoid arthritis signs and symptoms could take years to 
develop and actually cause joint deformity.  She opined that 
it was probable that the lump on the Veteran's left ear in 
May 1973 was related to rheumatoid arthritis.  

The Veteran has submitted medical literature describing lumps 
on the skin as an initial manifestation of rheumatoid 
arthritis.  

The Board has considered the entirety of the evidence of 
record.  The Board finds Dr. A.O.'s medical opinion to be of 
considerable probative weight, as it is well-supported and 
consistent with the documented record and statements from the 
Veteran .  In addition, she reviewed the May 1973 treatment 
record.  Her opinion is also consistent with that of Dr. J.M.  
Moreover, as the VA fee-basis examiner indicated that he 
could not resolve the issue without resort to mere 
speculation, he did not provide an opinion for or against the 
claim.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Further, the Board may not base a 
decision on its own unsubstantiated medical opinion, but 
rather may reach a medical conclusion only on the basis of 
independent medical evidence or adequate quotation from 
recognized medical treatises.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board has no basis to disregard Dr. 
A.O.'s well-reasoned opinion.

In sum, the Board is of the opinion that the preponderance of 
the evidence supports the Veteran's claim. Therefore, service 
connection for rheumatoid arthritis is in order.  


ORDER

Entitlement to service connection for rheumatoid arthritis 
manifested by left ear cyst is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


